In a condemnation proceeding relating to certain real property in connection with an urban renewal project in the Borough of Brooklyn, the claimant of damage parcels numbers 5, 6, 7 and 8 appeals, as limited by his brief, from so much of the second separate and partial final decree of the Supreme Court, Kings County, entered June 24, 1964, as limited his award to $128,000. Decree, insofar as appealed from affirmed, with costs. In our opinion, the condemnation award at bar is consistent with the theory of liighest and best use advanced by claimant at the trial (see United States Trust Co. v. Estate of Johnson, 287 N. Y. 232; Matter of City of New York [Northern Blvd.], 270 N. Y. 652; Cohen & Karger, Powers of the *782New York Court of Appeals, p. 632).
Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.